                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

IN RE:                                                        CHAPTER 13 PROCEEDINGS
LATASHA DUNNIGAN
                                                              CASE NO. 18-22639 KL




                       NOTICE OF WITHDRAWAL OF DOCUMENT

      Comes now Paul R. Chael, Chapter 13 Trustee herein, and withdraws the document filed
on December 16, 2020, docket number 80, Trustee’s Motion to Dismiss.



                                                                     /s/ Paul R. Chael
                                                                     Paul R. Chael, Trustee
                                                                     Indiana Attorney #3881-45


                                  CERTIFICATE OF SERVICE

        I hereby certify that on December 23, 2020, service of a true and complete copy of the above
and foregoing pleading or paper was made upon the following by electronic service:

U.S. Trustee
Lavita Ball

and upon the following by depositing the same in the United States mail, envelopes properly
addressed to each of them and with sufficient first-class postage affixed.

Debtor(s) -    LATASHA DUNNIGAN, 1001 East 51st Place, Gary, IN, 46409

                                                                     /s/ Paul R. Chael
                                                                     Paul R. Chael
                                                                     401 West 84th Drive
                                                                     Merrillville, IN 46410
                                                                     (219) 650-4015
